
	
		II
		Calendar No. 567
		109th CONGRESS
		2d Session
		S. 2719
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			August 1, 2006
			Reported by Ms. Collins,
			 without amendment
		
		A BILL
		To designate the facility of the United
		  States Postal Service located at 1400 West Jordan Street in Pensacola, Florida,
		  as the Earl D. Hutto Post Office Building.
	
	
		1.Earl D. Hutto Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 1400 West Jordan Street in Pensacola, Florida, shall be
			 known and designated as the Earl D. Hutto Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Earl D.
			 Hutto Post Office Building.
			
	
		August 1, 2006
		Reported without amendment
	
